Citation Nr: 1712227	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  04-16 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from September 27, 2001, to February 24, 2003.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU) from September 27, 2001, to February 24, 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2010, the Veteran testified at a hearing before the undersigned and a copy of the transcript from that hearing is associated with the claims file.

Most recently, this matter comes to the Board from an August 2016 memorandum decision of the United States Court of Appeals for Veterans Claims (Court) that vacated a May 2013 Board decision that denied a disability rating in excess of 50 percent for PTSD from September 27, 2001, to February 24, 2003.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the August 2016 memorandum decision, the Court recognized the Veteran's contention that the Board failed to address potentially favorable evidence in the August 2005 VA examination report suggesting that the Veteran's polysubstance abuse may be related to his PTSD.  Specifically, the Board did not consider the finding of the August 2005 VA examiner that the Veteran's history of substance abuse may have been secondary to stress related to his service in Vietnam.  As the Board did not specifically address whether the symptoms attributable to non-service-connected polysubstance abuse identified by the September 2002 VA examiner were caused or worsened by the service-connected PTSD, the Court remanded the case for the Board to determine such, to include consideration of the August 2005 VA examination report.  See Allen v. Principi, 237 F.3d 1368, 1376 (2001) (although compensation for substance abuse is generally precluded, compensation may be awarded where a substance abuse disability arises secondarily from or as evidence of the increased severity of a service-connected disorder); 38 U.S.C. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(m), § 3.301(d) (2016).  Given that the question of causation or aggravation of a non-service-connected condition by the Veteran's service-connected PTSD requires medical expertise to determine, the Board will remand the case to obtain a medical opinion.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

Additionally, VA treatment records in September 2001 note that the Veteran had resided at the Valley Rescue Mission.  Since treatment records from the Valley Rescue Mission have not been obtained, such records should be requested on remand.  See 38 U.S.C.A. § 5103A(b) (West 2014); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  

In its May 2013 remand, the Board requested that the Veteran undergo a VA examination, and that a VA clinician render an opinion following that examination as to whether the Veteran's service-connected disabilities of PTSD and diabetes mellitus, alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation at any time from September 27, 2001, to February 24, 2003.  The examiner was requested to consider the Veteran's education, work experience, and his PTSD symptoms.  In March 2017, VA opinions were obtained which separately addressed the effects of the Veteran's PTSD and diabetes mellitus on his employability.  However, a VA examination was not provided, nor was an opinion provided considering the disabilities in the aggregate. 

The Board notes that, following its May 2013 remand decision, the Federal Circuit held that combined effects opinions are not always required in TDIU claims.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, the Board is obliged to ensure that its prior remand directives are complied with.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board will also remand this issue to afford the Veteran a new examination and to procure a new opinion.  

Accordingly, the appeal is REMANDED for the following actions:

1. Ask the Veteran to complete an authorization form for the Valley Rescue Mission.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records cannot be obtained, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After undertaking the above development to the extent possible, obtain a medical opinion as to the relationship, if any, between the Veteran's service-connected PTSD and non service-connected polysubstance abuse.  The claims file must be reviewed by the examiner.  The Veteran should be examined if needed to answer the below questions.  The examiner should provide the following opinions concerning the period from September 27, 2001, to February 24, 2003, only:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's polysubstance abuse was caused by his service-connected PTSD?  Please explain why or why not.

b. If not caused by the service-connected PTSD, is it at least as likely as not that the polysubstance abuse was permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by PTSD?  Please explain why or why not.

c. If the examiner finds that polysubstance abuse was permanently worsened beyond normal progression (aggravated) by PTSD, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the polysubstance abuse that is attributed to PTSD. 

In providing the above opinions, the examiner is requested to comment on the significance of (1) the August 2005 VA examination report noting that the Veteran's history of substance abuse may have been secondary to stress related to his service in Vietnam, and (2) the September 2002 VA examination report distinguishing the effects of the service-connected PTSD from the non-service connected polysubstance abuse.

d. Additionally, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (PTSD and diabetes mellitus during), alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation at any time from September 27, 2001, to February 24, 2003, and if so, when during this time period. 

In providing an answer to the above question, the examiner should consider the Veteran's 2 years of college education, 1 year of trade school, and work experience as a custodian, in a canning factory, an as an electrical appliance tester.

The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected impairments on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

